Title: Vergennes to the Comte de Montmorin, 13 December 1777: Extract
From: Vergennes, Charles Gravier, comte de
To: Montmorin-Saint-Hérem, Armand-Marc, comte de


A Versailles Le 13. xbre. 1777
Le Compte que j’ai a vous rendre M. de ma conference d’hier avec les deputés americains ne sera pas fort etendû. Je ne m’arreterai qu’aux resultats qui peuvent vous donnér et a l’Espagne une notion distincte de leurs dispositions ou plustost de Celles de leurs Commettans.
Le memoire qu’ils m’ont remis en dernier Lieu M. et qui est sous vos yeux sembloit me preparér a de nouvelles propositions. Je les ai invités a s’expliquér. Ils se sont bornés a me rapellér celles qu’ils nous ont faites successivement, dont la Copie a eté envoyée dans le tems a Madrid, et que vous deves retrouver dans les papiers de m. le mis. d’ossun;  ils y ont joint l’assurance que de quelque nature que fussent les Engagemens que nous pourrions prendre avec Eux, nous devions Comptér sur la bonne foi du congrès, ajoutant asses honnetement que si notre silence ne l’avoit pas decouragé les Evenemens heureux qui lui arrivent n’altereront point le desir de meritter l’amitié et l’interest de la france et de l’Espagne.
C’est alors que suivant l’Esprit de l’instruction raportée dans ma depeche du 11. je leurs ai exposé meme avec aparance de Succès les raisons qui n’ont pas du permettre jusqu’a present aux deux couronnes d’adherér a leurs premieres ouvertures; je leurs ai representé que n’etant pas eux memes bien assurés de la consistance de Leur Gouvernement ils ne devoient pas etre surpris que d’autres puissances ne se fussent pas pressées de se declarér ouvertement pour Eux; je leurs ai observé que Cette Consideration n’avoit pas empeché qu’on Leurs donnat des facilités et des secours secrets et qu’on continua a leurs en fournir. De la sans entrér dans la discussion de leurs propositions je leurs ai rapellé ce que je leur avois dit dans d’autres occasions que la france et l’Espagne aiant un sisteme Commun il n’etoit pas possible qu’elles traitassent et agissent independament l’une de l’autre. Je ne suis pas disconvenû que l’aspect des nouvelles Circonstances pouvoit faire du Changement dans les Combinaisons mais j’ai Conclû que quelque put etre la facon de penser particuliere du Roi il ne pouvoit entendre a une negociation, qu’autant que Le Roi son oncle voudroit y entrér. Je crois M. n’avoir rien omis de ce qu’il y avoit a dire pour Leurs faire sentir la convenance de Ce Concert meme pour l’interest de l’amerique et j’ai a me loüer de la sensibilité qu’ils m’ont marquée pour ma franchise. Enfin nous sommes Convenûs que toute chose resteroit en suspens jusqu’a l’arrivée de la reponse de Madrid qu’ils desirent qui soit promte.
Cet acte ministeriel rempli nous sommes entrés en Conversation plus libre sous la foi mutuelle que tout ce que nous dirions ne tireroit a aucune Consequence. Leur premier voeu etoit d’abord de se bornér a un simple traité d’amitié et de Commerce; ils pensoient ou ils affectoient de pensér que Cet Engagement si innocent en lui meme ne pouvoit ni Compromettre les deux couronnes, ni les entrainér dans la guerre. Ce sophisme etoit trop facile a detruire pour l’avoir laissé subsistér; je les ai ramené aux veritables suites que Cet Engagement produiroit infailliblement, et voulant dissipér toute illusion ou tergiversation, je ne leurs ai pas dissimulé que si nous devions traitér il falloit que ce fut de bonne foi et sur de telles bases de justice que nos liaisons eussent toute la solidite dont des institutions humaines peuvent etre susceptibles, leurs promettant que de notre part il ne leurs seroit jamais rien proposé qui pourroit blessér leur interest fondamental. Donnant ensuite plus d’etendue a mes reflexions j’ai remarqué qu’ils se trompoient s’ils se flattoient qu’une paix isoleé avec l’Angleterre pourroit etre solide. Que tant que Cette puissance conserveroit un pié sur le Continent dont il paroissoit asses difficile de la bannir, il ne falloit pas s’attendre a une tranquilite exemte de nuages, qu’elle ne se raprocheroit d’eux que pour semér la division, fomenter le mecontentement et mettre le trouble dans leur republique naissante, enfin la detruire par sa propre discorde. Ce tableau n’a pas parû nouveau a nos deputés et j’ai pû reconnoitre que leurs principes et leurs voeux sont s’ils le peuvent de ne pas laissér un pouce de terrain aux anglois sur le Continent. J’ai pris occasion de cette decouverte pour leurs demandér, cela supposé, quel Lot ils pretendoient nous donnér dans la peche. J’ai pu jugér qu’ils sont disposés a satisfaire les deux Couronnes a Cet Egard. Nous sommes entrés aussi en quelqu’explication sur le Commerce avec nos isles qui est couché dans leurs propositions d’une maniere qui nous deviendroit tres prejudiciable. Je leurs ai representé que pour ce qui nous Concerne nous ne pourrions Les y admettre que sous les restrictions d’usage, et que par raport a l’Espagne je ne prevoiois pas qu’elle put et voulut le leurs permettre a quelque titre que ce fut. Ils se sont excusés tant bien que mal d’avoir avancé cette Condition allegant qu’ils la regardoient comme un vice d’Elocution de la part de Celui qui avoit redigé leurs instructions, et qu’ils suposoient qu’on n’avoit voulu parlér que des isles que nous pourrions prendre sur les anglois et dont ils nous offroient la garentie. Ils nous ont renouvellé a Cette occasion l’offre de la garentie des possessions des deux Couronnes en amerique, ils se sont meme montrés disposes a prendre du Coté de l’Espagne toutes les mesures les plus sures pour que dans aucun tems il ne puisse s’elever de difficulté sur les Limites respectives. Si je puis jugér des dispositions de l’amerique par le langage des deputés je me crois fondé a penser qu’on y prefereroit une Coalition avec les deux couronnes a une reconciliation avec l’angleterre, mais ils font entendre asses distinctement que s’ils n’ont bientost un apui aussi respectable a presenter ils pourroient bien etre entrainés par le peuple dans des mesures avec la puissance dont ils doivent le plus redoutér la Connexite.
La Conference a fini par un Engagement mutuel d’un Secret inviolable, les deputés aiant promis de ne rendre Compte qu’hipotetiquement de nos dispositions a Ceux de leurs chefs dont ils sont le plus assurés et de ne leurs dire precisement que ce qui est necessaire pour les encouragér et pour les affermir.
M. Le Cte. de Montmorrin
 
Notation: resultat de la conference du ministre avec les Deputés americains.
